Case: 12-14281   Date Filed: 04/26/2013   Page: 1 of 6


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-14281
                            Non-Argument Calendar
                          ________________________

                           Agency No. A079-433-612



YU ZHONG CHEN,

                                                                         Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                 (April 26, 2013)

Before CARNES, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:

      Yu Zhong Chen, a Chinese national who attempted to enter the United States

without valid entry documents, petitions for review of the Board of Immigration
              Case: 12-14281    Date Filed: 04/26/2013   Page: 2 of 6


Appeals’ decision denying his motion to reopen his removal proceedings. After

the initiation of removal proceedings in 2002, Chen filed an application for asylum

and withholding of removal, claiming that he was arrested, interrogated, and

beaten after Chinese officials broke up a small Christian prayer group at his home

in Fuzhou City, Fujian Province; and that China’s one-child family planning policy

prevented him and his wife from having a second child. Relying on

inconsistencies and omissions in his various statements to immigration officials, an

immigration judge found that Chen was not credible, denied his application for

relief, and ordered his removal to China. The BIA affirmed that decision in June

2004 without written opinion.

      Over seven years later, in January 2012, Chen moved to reopen his removal

proceedings on the ground that conditions in China had worsened for members of

unsanctioned Christian groups and opponents of the one-child policy. The BIA

denied the motion as untimely under the 90-day deadline for filing motions to

reopen, concluding that Chen failed to overcome the limitation period by

demonstrating a material change in conditions in either his hometown of Fuzhou

City or in China as a whole. The BIA also found that Chen did not establish a

prima facie case for asylum, withholding of removal, or relief under the United

Nations Convention Against Torture (CAT) because he did not present evidence




                                         2
              Case: 12-14281     Date Filed: 04/26/2013   Page: 3 of 6


that the Chinese government was aware of his current religious practices and

would specifically target him for persecution upon his return.

      We review the denial of a motion to reopen removal proceedings for an

abuse of discretion, and our review is limited to determining whether the BIA

exercised its discretion in an arbitrary or capricious manner. Zhang v. U.S. Att’y

Gen., 572 F.3d 1316, 1319 (11th Cir. 2009). Because motions to reopen are

especially disfavored in removal proceedings, where every delay generally “works

to the advantage of the deportable alien who wishes merely to remain in the United

States,” INS v. Doherty, 502 U.S. 314, 323, 112 S. Ct. 719, 724 (1992),” the

moving party “bears a heavy burden,” Zhang, 572 F.3d at 1319.

      A motion to reopen removal proceedings must be filed within 90 days of the

date of the final administrative order of removal. 8 U.S.C. § 1229a(c)(7)(C)(i); 8

C.F.R. § 1003.2(c)(2). The 90-day deadline, however, is inapplicable where an

alien demonstrates “changed country conditions arising in the country of

nationality or the country to which removal has been ordered, if such evidence is

material” and could not have been produced at the removal proceeding. 8 U.S.C. §

1229a(c)(7)(C)(ii); see also 8 C.F.R. 1003.2(c)(3)(ii).

       Chen contends that the BIA abused its discretion in denying his motion to

reopen as untimely because the news articles and other materials he submitted in

support of that motion showed an overall deterioration in conditions in China for


                                          3
               Case: 12-14281    Date Filed: 04/26/2013    Page: 4 of 6


Christians and opponents of the one-child policy, even if they do not specifically

reference his hometown. Chen also maintains that the BIA failed to evaluate

whether the new evidence warranted reopening and demonstrated his eligibility for

asylum, withholding of removal, and CAT relief. We disagree with both

contentions.

      In support of his motion to reopen, Chen submitted statements, reports, and

media accounts from 2008 through 2011, which indicated that China enforces its

one-child policy through fines, forced sterilization, and forced abortions, and that

members of unauthorized Christian groups are subject to repression and

mistreatment. Chen specifically draws our attention to three news articles he

submitted to the BIA: (1) a 2008 article that reported an “overall increase in

reported persecutions” of Christians between 2006 and 2007, but also noted that

Chinese officials had narrowed their focus to target church leaders “rather than

cracking down on ordinary believers”; (2) a 2011 article stating that a Chinese

family planning official was accused of killing a man while attempting to

apprehend his sister in order to have her forcibly sterilized; and (3) another 2011

article that recounted the arrests of dozens of Christians who gathered to celebrate

mass and generally noted an “intense crackdown of Tibetan monks, human-rights

activities, and others in recent weeks.”




                                           4
              Case: 12-14281     Date Filed: 04/26/2013    Page: 5 of 6


      The materials submitted by Chen, including the three news articles he

specifically relies on, do not demonstrate a significant change in the Chinese

government’s enforcement of its one-child policy or its treatment of members of

unauthorized Christian groups since he filed his asylum application in 2002. The

State Department’s 2002 Country Report on Human Rights Practices in China,

which was submitted in connection with Chen’s original removal proceedings,

noted that the government strictly enforced its one-child policy in cities through

coercive means, including fines and instances of forced abortions and forced

sterilization. The 2002 report also noted that overall respect for freedom of

religious belief in China remained poor, that the Chinese government cracked

down on unsanctioned religious groups, including Christians, and that church

leaders and adherents were subject to harassment, interrogation, detention, and

even physical abuse. The reports of specific instances of abuse and isolated

upticks in mistreatment in the past several years do not clearly indicate that present

conditions in China are generally worse for Christians or opponents of the one-

child policy than those described in the 2002 Country Report. At most, they

document an unfortunate continuation of intolerance, harassment, and abuse on the

part of the Chinese government. Chen has not conducted a meaningful comparison

between conditions in 2002 and the present to support his assertion that overall




                                          5
              Case: 12-14281    Date Filed: 04/26/2013   Page: 6 of 6


conditions in China have worsened for Christians and those who oppose the one-

child policy, nor has he submitted sufficient evidence to compel such a conclusion.

      The record also does not support Chen’s contention that the BIA failed to

evaluate whether the materials he submitted warranted reopening of his removal

proceedings and eligibility for relief. The BIA expressly considered the evidence

Chen submitted and found that it did not establish either a material change in

country conditions or eligibility for relief from removal. Because the BIA did not

abuse its discretion in denying Chen’s untimely motion to reopen his removal

proceedings, we deny his petition for review.

      PETITION DENIED.




                                         6